J-S08030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.C., A MINOR,                              IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA




APPEAL OF: T.B., BIRTH MOTHER,

                                                     No. 1572 WDA 2017


             Appeal from the Order entered September 7, 2017,
             in the Court of Common Pleas of Allegheny County,
                Orphans' Court, at No(s): CP-02-AP-65-2017.


BEFORE: LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED MARCH 7, 2018

      Appellant, T.B. (“Mother”) appeals from the order involuntarily

terminating her parental rights to A.C. (“Child”) pursuant to the Adoption Act,

23 Pa.C.S. §§ 2511(a) and (b). After careful review, we affirm.

      The pertinent facts and procedural history are as follows: Appellant is

the birth mother of A.C., born in late July 2016. The Allegheny County Office

of Children, Youth, and Families (“the Agency”) first became involved with

Mother and her family in 2008.       Mother’s parental rights to her six older

children had been either voluntarily or involuntarily terminated. Historically,

Mother’s challenges have included homelessness, unstable housing, the

inability to parent, financial difficulties and domestic violence. In addition,

Mother has a history of intellectual disability.


*Former Justice specially assigned to the Superior Court.
J-S08030-18



       As long as she abided by the Agency’s safety plan, Mother was permitted

to leave the hospital with Child. According to the plan, Mother was to reside

with Child’s paternal grandmother, who would act as a support for Mother in

her caring for Child. In-home parenting services were also provided to Mother.

       Only a few weeks later, on August 12, 2016, the Agency obtained an

emergency custody authorization and removed Child from Mother’s care the

next day.       This removal occurred because Mother left the parental

grandmother’s home in the middle of the night with Child and refused to

provide the caseworker with an address where she would be staying. Child

has not returned to Mother’s care since her removal. Child was adjudicated

dependent on September 16, 2016.               Mother’s reunification goals included

participating in a life-sharing program, maintaining visitation with Child,

maintaining employment, obtaining appropriate housing, improving her

parenting skills, and cooperating with Achieva.

       On April 4, 2017, the Agency filed a petition to terminate Mother’s

parental rights.1 The trial court held an evidentiary hearing on the petition on

September 7, 2017. At this hearing, the Agency presented testimony from its

caseworker assigned to the family, a foster care caseworker, and Colleen

Sokira, an Achieva representative, who had expertise in the area of parenting
____________________________________________


1 The Agency also filed petitions to terminate the parental rights of two
possible fathers named by Mother, as well as any unknown father. The trial
court later terminated their parental rights. No one has filed an appeal.




                                           -2-
J-S08030-18



skills of a person with an intellectual disability.    In addition, the parties

stipulated to the introduction of expert evaluations prepared by Dr. Neil

Rosenblum, the court-appointed forensic psychologist. Mother was present,

and testified on her own behalf. The court also called as its witness a CASA

representative who had been involved with Mother and Child.

      At the conclusion of testimony and argument from counsel, the trial

court entered a written order terminating Mother’s parental rights under 23

Pa.C.S. §§ 2511(a)(2), (5), and (b). This appeal follows. Both Mother and

the trial court have complied with Pa.R.A.P. 1925.

      Mother raises the following issue on appeal:

           I.   Did the trial court abuse its discretion and/or err as a
                matter of law in concluding that [the Agency] met its
                burden of proving by clear and convincing evidence
                that termination of Mother’s parental rights would
                best serve the needs and welfare of [Child] pursuant
                to 23 Pa.C.S. §2511(b)?

Mother’s Brief at 6.

      “[A]ppellate courts must apply an abuse of discretion standard when

considering a trial court’s determination of a petition for termination of

parental rights.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). This

standard of review requires appellate courts “to accept the findings of fact and

credibility determinations of the trial court if they are supported by the

record.”    Id. “If the factual findings are supported, appellate courts review

to determine if the trial court made an error of law or abused its discretion.”

Id. We may reverse a decision based on an abuse of discretion “only upon

                                      -3-
J-S08030-18



demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. We may not reverse, however, “merely because the record would

support a different result.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We give great deference to the trial courts “that often have first-hand

observations of the parties spanning multiple hearings.” Id. Moreover, the

trial court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation omitted).

      Mother concedes that the Agency presented sufficient evidence to

terminate her parental rights pursuant to Section 2511(a). Thus, we need not

discuss Section 2511(a) further.

      We also agree with the trial court’s determination that the Agency met

its burden under 23 Pa.C.S. § 2511(b), and that terminating Mother’s parental

rights is in the best interest of Child.




                                       -4-
J-S08030-18



      With respect to Section 2511(b), our analysis shifts focus from parental

actions in fulfilling parental duties to the effect that terminating the parental

bond will have on the child. Section 2511(b) “focuses on whether termination

of parental rights would best serve the developmental, physical, and

emotional needs and welfare of the child.” In re Adoption of J.M., 991 A.2d

321, 324 (Pa. Super. 2010).

      In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court

found that “[i]ntangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” In addition,

the trial court “must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently severing

that bond.” Id. The extent of the bond-effect analysis necessarily depends

on the circumstances of the particular case. In re K.M., 53 A.3d 781, 791

(Pa. Super. 2012).

      In the instant case, the trial court concluded the record established clear

and convincing evidence that the termination of Mother’s parental rights would

serve the best interests of Child. The court concluded that any relationship

between Mother and Child is not necessary or beneficial, as it is clear that

Child is not safe while in Mother’s care.    In addition, the court found that

Child’s foster parents provide for her security and that Child has bonded with

them. The court explained:

            Although Mother refused to be evaluated by forensic
         psychologist Dr. Neil Rosenblum, the Court is still able to
         find no beneficial bond exists between Mother and [Child];

                                      -5-
J-S08030-18


       termination of Mother’s rights is in [Child’s] best interest.
       Indeed, the Court heeds Dr. Rosenblum’s recommendation
       that it “give serious consideration to [terminating Mother’s
       rights] as being consistent with [Child’s] needs and welfare,
       and [allow Child] to maintain continuity of care and
       providing her with a bright and secure future with her
       current family unit.” [Child’s] current family unit includes
       her older, biological sister, who was adopted by her pre-
       adoptive foster parents. [Child] also has access to her other
       biological siblings, though they live with different families.

          [Child’s] need for consistency and security factored into
       the Court’s calculus. [Child] has lived with her foster
       parents essentially from birth.

                                  ***

          Equally concerning is Mother’s apparent intellectual
       disability. Part of Mother’s reunification plan was working
       with Achieva. The Court heard testimony from Colleen
       Sokira, who provided services to Mother and who oversees
       the parenting program designed for adults with intellectual
       disabilities. Her testimony demonstrated that Mother is
       unable to attend to [Child’s] needs and welfare. For
       example, Mother does not grasp the concept to be wary of
       strangers – that is, she cannot evaluate who is safe for her
       and [Child] to be around. This is not unrelated to Mother’s
       struggles to remove herself from violent relationships,
       specifically from C.C., the alleged father of [Child] and the
       father of some of her siblings. Even now, Mother has denied
       that she is still involved with C.C., but those involved with
       the case suspect that she still is. C.C. has been a danger to
       both Mother and her children in the past.

          Mother also lacks situational awareness, which poses
       risks to [Child]. Her hygiene has been an issue. In one
       instance, Mother’s new tattoo had become infected; she told
       the Achieva staff, the tattoo was a gift from C.C. when they
       inquired how she could afford it. Mother needed to be told
       to cradle [Child] in the opposite arm, as the infected tattoo
       was oozing pus and Mother complained of pain. (Mother
       testified that the tattoo was not infected but was merely
       healing.) These prompts by professionals are necessary for
       Mother to effectively parent [Child]. Mother’s needs for
       prompts is why even unsupervised visits with [Child] were


                                   -6-
J-S08030-18


         deemed unsafe. Mother struggles to pay for basic needs
         like food and clothing. She also does not understand that
         she needs to put [Child’s] needs before her needs. For
         example, Mother will direct [Child] to play with a toy she
         brought or to give affection to [Child] beyond which [Child]
         is comfortable with. As [Child] squirms, indicating she is no
         longer comfortable, Mother will continue to press the issue
         until Mother is satisfied unless corrected by a supervising
         adult. Mother will let her own emotional needs overpower
         the visit, as she will tend to them before tending to [Child].
         She also does not understand what type of food is
         appropriate for the young [Child] to consume.

             Nevertheless, Mother has made strides in recent years.
         Had she been agreeable to pursuing a cohabitation
         arrangement with an appropriate adult via the Life Sharing
         Program, and had she engaged with her service providers,
         the conditions which led to removal might one day be
         alleviated. Even then, this could only transpire through
         daily support and supervision by an adult who could ensure
         that [Child’s] needs were addressed. What is certain here
         is that termination is in the best interests of [Child] and only
         termination will serve [Child’s] needs and welfare.

Trial Court Opinion, 11/13/17, at 3-5 (citations and footnote omitted). We

agree.

      Mother argues that the trial court abused its discretion and/or erred in

concluding that the Agency presented clear and convincing evidence that

termination of her parental rights would best serve Child’s needs and welfare

pursuant to 23 Pa.C.S.A. § 2511(b). She first notes that Dr. Rosenblum gave

his expert opinion even though he never observed her interaction with Child,

and the Agency’s caseworker only observed one interaction between them.

According to Mother, “[s]uch a deficiency of evidence prevents the trial court




                                      -7-
J-S08030-18



from making a determination that the evidence was clear and convincing that

[her] parental rights needed to be terminated.” Mother’s Brief at 11.

         In addition, Mother reiterates that the focus under section 2511(b) is

not the limitations of the fault of the parent.       She then cites to her own

testimony, as well as certain statements made by the Agency’s caseworker

and others, “that evidenced a loving relationship between Mother and [Child]

which contradicts a finding that the evidence clearly established [her] parental

rights needed to be terminated.” Id. Mother asserts a bond exists with Child

that is worth preserving. Finally, Mother argues, “[t]here was no evidence of

detriment to [Child] if [her] parental rights remained intact.” Id. at 16.

         Initially, we cannot disturb the trial court’s credibility determinations.

In re M.G., supra.        The trial court resolved any conflict in the testimony

presented, and concluded that no beneficial bond existed between Mother and

Child.     Contrary to Mother’s claim on appeal, the record is replete with

evidence of a detriment to Child if Mother’s rights were not terminated. There

is no evidence of record, however, that Child would suffer extreme emotional

consequences should the parent-child relationship be severed. Even if the

court found an emotional bond existed between Mother and Child, the mere

existence of an emotional bond between them does not preclude the

termination of her parental rights. T.S.M., 71 A.3d at 267.

         Moreover, when performing a needs and welfare analysis, trial courts

are permitted to consider the totality of the circumstances. In re Coast, 561

A.2d 762, 771 (Pa. Super. 1989) (en banc). Indeed, the bond between parent

                                        -8-
J-S08030-18



and child must not be viewed solely from the child’s viewpoint; rather, a

bilateral relationship must exist which comes from the parent’s willingness to

parent appropriately.      In re K.K.R.-S., 958 A.2d 529, 534-35 (Pa. Super.

2008).    In this manner, Mother’s inability to parent remains relevant to

consideration of the Child’s needs under Section 2511(b).       Indeed, by not

contesting the trial court’s findings regarding Section 2511(a), Mother

concedes her inability to parent.

       Finally, we find Mother’s argument that the expert testimony presented

by Dr. Rosenblum should be assigned little weight to be disingenuous.2 His

inability to observe the interaction between Mother and Child resulted from

Mother’s refusal to cooperate. As the trial court noted, Mother twice failed to

appear for an evaluation with Dr. Rosenblum.         See Trial Court Opinion,

11/13/17, at 3 n.3. Indeed, as explained by the trial court:

          [T]he Court sought to accommodate Mother’s reunification
          efforts by working around her work schedule when
          scheduling visits. Mother initially visited [Child] at the
          Project Star facilities, but those visits were changed to the
          Achieva program located in a different part of town. Those
          visits were always supervised and occurred twice per week.
          But during the pendency of the case, Mother’s participation
          declined steadily. Her attendance dropped from 70% to
          50% to 30%. At the time of the evaluation in June 2017,
          visitation dropped off completely.           Some of these
          cancellations were through no fault of Mother’s, as the


____________________________________________


2Although Mother correctly cites testimony from the Agency’s caseworker who
only observed one visit, she ignores Ms. Sokira’s detailed testimony regarding
Mother’s visits with Child. See N.T., 9/7/17, at 29-47.


                                           -9-
J-S08030-18


         facilities were closed for the holidays. Nevertheless, it was
         clear that Mother was not compliant.

            Achieva staff even offered to drive Mother to work after
         the visit or change the day of the visit, if the issue was her
         work schedule. Still, Mother did not appear. Eventually,
         Mother was ordered to appear 30 minutes early for a visit
         to build in not only a buffer but also a time where Mother
         can get settled and prepared for the visit. But if she did
         appear early, she spent that time in the restroom. Mother’s
         refusal to participate in the visits deprives [Child] of the
         consistent [parental] presence that would form a
         relationship necessary for [Child’s] development.

Trial Court Opinion, 11/13/17, at 4 (citations omitted). In fact, Ms. Sokira

testified that the very limited number of parenting skills learned by Mother

directly correlated to the limited number of supervised visits she had with

Child. See N.T., 9/1/17, at 41.

      In considering the totality of the circumstances, the trial court concluded

that the best interest of Child, that is, permanency and stability, is best served

by terminating Mother’s parental rights.      Our review of the record readily

supports this conclusion.

      In sum, our review of the record supports the trial court’s determination

that that the Agency met its burden of proving by clear and convincing

evidence that Mother’s parental rights should be terminated pursuant to 23

Pa.C.S. § 2511(b). Accordingly, we affirm.

      Order affirmed.




                                     - 10 -
J-S08030-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2018




                          - 11 -